DETAILED ACTION
	
Introduction
Claims 1-6, 8-13, and 15-22 are pending. Clams 1-4, 6, 8-11, 13, 15-18, and 20 are amended. Claims 7 and 14 are cancelled. Claims 21 and 22 are new. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 7/28/2021.

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1-20 based on nonstatutory double patenting
Examiner previously rejected claims 1-20 on the grounds of non-statutory double patenting because claims 1-6, 8-13, and 15-20 of the present application are not patentably distinct from claims 1-20 of U.S. Patent No. 10,523,531. In response, Applicant requests that the rejection be held in abeyance until allowable subject matter is identified. Examiner agrees to hold the rejection in abeyance. 
Rejection of claims 1, 8, and 15 under 35 U.S.C. 103
Applicant has amended claims 1, 8, and 15 to recite the a step to “select the first API record, in lieu of the second API record, based on: a comparison of a first measure of resource consumption, associated with the first API record, to a second measure of resource consumption associated with the second API record….” Applicant now argues that the combination of Niemoeller and Ottavi does not teach the system of claims 1, 8, and 15, as amended. However, Examiner no longer relies on Niemoeller to reject any of the claims. Therefore, Applicant’s argument is moot. 

Claim Objections
Claim 6 recites the limitation “wherein providing the selected to the SDN includes indicating the sequence of the one or more APIs….” However, based on similar claims 13 and 20, Examiner suspects that claim 6 should instead recite the limitation “wherein providing the one or more APIs to the SDN includes indicating the sequence of the one or more APIs….” 

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,523,531.
In the instant case, claims 1-6, 8-13, and 15-20 of the present application are not patentably distinct from claims 1-20 of U.S. Patent No. 10,523,531 because they merely omit limitations found in claims 1-20 of U.S. Patent No. 10,523,531 and are therefore obvious in view of claims 1-20 of U.S. Patent No. 10,523,531. See MPEP 2144.04.II.A (“Omission of an Element and Its Function is Obvious if the Function of the Element is not Desired”). In addition, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-6, 8, 12-13, 15, and 19-22 are rejected under 35 U.S.C. 103 because they are unpatentable over Vandikas (US 2013/0013444) in view of Ottavi (US 2009/0049444).
Regarding claims 1, 8, and 15, Vandikas teaches a system, comprising: one or more processors configured to: identify a plurality of sets of attributes associated with a network service provided by a software-defined network (SDN) (The system identifies a set of constraints associated with each of a plurality of service templates 102. See par. 57; fig. 1); compare the plurality of sets of attributes to a plurality of application programming interface (API) records that are each associated with a respective set of APIs, the API records each including a respective set of attributes (The system compares each set of constraints to a plurality of sets of attributes, each set of attributes being associated with a particular service description 108 stored in a service database 106. See par. 57; fig. 1); determine, based on the comparing, that a first API record and a second API record, of the plurality of API records, include a same respective set of attributes as at least one of the identified plurality of sets of attributes (For each service template, the system determines a plurality of candidate service descriptions 112 that are each associated with a set of attributes that match the set of constraints associated with the service template. For instance, the system determines that service descriptions 108a, 108b, and 108c are each associated with a set of attributes that match the set of constraints associated with the service template 102a. See par. 57; fig. 1); select the first API record, in lieu of the second API record, based on: a comparison of a first measure of resource consumption, associated with the first API record, to a second measure of resource consumption associated with the second API record (The 
However, Vandikas does not teach determining a respective identifier associated with each attribute of the plurality of sets of attributes; and generating a plurality of codes that each correspond to a respective set of attributes of the plurality of sets of attributes, wherein a particular code for a particular set of attributes, of the plurality of sets of attributes, includes the respective identifiers associated with the attributes of the particular set of attributes. Lastly, Vandikas further does not teach that using the generated plurality of codes instead of the determined plurality of sets of identifiers during the comparing, determining, and selecting steps. Nonetheless, Ottavi teaches a service request execution system whereby the system receives a request associated with a plurality of attributes, determines identifiers for each of the plurality of attributes, generates a correlation code by concatenating the plurality of identifiers, and compares the generated correlation code to correlation codes associated previous service requests to determine whether the attributes of the service request match the attributes of any of the previous service requests. See par. 46, 54. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vandikas so that the system determines an identifier associated with each attribute, generates a plurality of correlation codes that each correspond to a set of identifiers, and so that the comparing, determining, and selecting steps use the correlation codes instead of the plurality of sets of attributes, because doing so reduces the number of comparison steps that must be performed to determine whether a resource description matches the selection criteria. 
Regarding claims 5, 12, and 19, Vandikas and Ottavi teach wherein generating the particular code for the particular set of attributes comprises: concatenating the respective identifiers associated with the attributes included in the particular set of attributes, the particular code including the concatenated respective identifiers (Ottavi teaches receiving a request associated with a plurality of attributes, determining identifiers for each of the plurality of attributes, and generating a correlation code by concatenating the plurality of identifiers. See par. 46, 54. It would have been obvious to modify the system of Vandikas to incorporate these features of Ottavi for the reasons provided above with respect to claim 1).
Regarding claims 6, 13, and 20, Vandikas teaches wherein selecting the first API record includes determining a sequence of the one or more APIs; and wherein providing the one or more APIs to the SDN includes indicating the sequence of the one or more APIs, wherein indicating the sequence of the one or more APIs enables the SDN to implement the one or more APIs in the determined sequence (The services of the composite service are executed in a specified sequence. See par. 27). 
Regarding claims 21 and 22, Vandikas and Ottavi teach wherein the code associated with the first and second API records is different than: a first API identifier associated with the first 
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 because they are unpatentable over Vandikas and Ottavi, as applied to claims 1, 8, and 15 above, in further view of Kanakarajan (US 10,063,415).
Regarding claims 2, 9, and 16, Vandikas and Ottavi do not teach wherein the first API record includes a completed API chain corresponding to the requested network service, and wherein selecting the first API record further includes selecting the completed API chain as the first API record. However, Kanakarajan teaches a system for using pre-configured service chains 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vandikas and Ottavi so that the service description 108a includes a pre-configured service chain because doing so allows the system to use a composite service as a consistent service, thereby offering greater flexibility to chain services. 
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 because they are unpatentable over Vandikas and Ottavi, as applied to claims 1, 8, and 15 above, in further view of Darji (US 2016/0149825).
Regarding claims 3, 10, and 17, Vandikas and Ottavi do not teach wherein the network service is a first network service, wherein the one or more processors are further configured to: store the first API record in a repository, the first API record being used to provide the one or more APIs for a subsequent request for a second network service having the same attributes as the first network service. However, Darji teaches a system for constructing reusable services whereby a newly constructed service and its corresponding service description may be published to a resource-provisioning link registry for future use by another service with parameters and constraints that match the service attributes included in the service description of the newly constructed service. See par. 12-13. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vandikas and Ottavi so that the newly constructed composite service and its corresponding service description are published to the service database for future use by other services with constraints that match the attributes of the 
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 because they are unpatentable over Vandikas and Ottavi, as applied to claims 1, 8, and 15 above, in further view of Sharma (US 2012/0254899).
Regarding claims 4, 11, and 18, Vandikas and Ottavi do not teach wherein selecting the first API record comprises: receiving a request to modify the network service; determining that an existing API chain exists for the network service; and modifying, based on the request to modify the network service, the existing API chain to create an updated API chain. However, Sharma teaches a system that receives a request for a composite service, retrieves an existing composite service container in response to the request, modifies the existing composite service container based on the request, and stores the modified composite service container for reuse. See par. 73. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vandikas and Ottavi so that the system receives a request to modify a composite service, retrieves an existing composite service description in response to the request, modifies the existing composite service description based on the request, and stores the modified composite service chain for future reuse, because doing so facilitates efficient reuse of services and/or composite services. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459